WEBB, District Judge.
From the testimony adduced in this case, it appears most clearly that the property libeled has been rescued from inevitable destruction by the exertions of the libellant and those associated with him. The brig, after being relieved, was found to have sustained very great injuries by thumping upon the rocks, and to be leaking so badly as to make five feet of water an hour. Several of her timbers were broken, her false keel principally knocked off, her main keel split, some of her planks started, her rudder much injured and one of the pintles broken, and in the opinion of her mate, who has been sworn as a witness, she could not have remained six hours longer on the reef, without going to pieces. The mate also states, that her own crew could not have relieved her. And as her cargo was composed of quick lime, it will readily be perceived that all must have been lost, had she bilged while it remained in her hold. The cargo, by a sale of it, since brought into port, has been found to be of little value. The proceeds of that sale are small, and the brig, in her present condition cannot be worth much; the compensation, therefore, to those who have rendered this assistance, must necessarily be small when divided between two vessels and about twenty men; but there are no pe-*992euliar circumstances attached to this case which would seem to require that it should be taken out of the ordinary rule; and as one moiety of the property saved under such circumstances, has been in this and other courts, the usual allowance for salvage, that proportion will be decreed in this case. It has been represented to the court that the seamen of the brig have been faithful in the discharge of their respective duties since she has been involved in this difficulty, and that they have performed much extraordinary labor in pumping the vessel to keep her free; and in other ways; and some compensation is asked for them, for that additional labor. I think it right that such compensation should be allowed, not only as a remuneration for their extra services, but as an inducement which may lead others to perform their duties faithfully, and to use every possible exertion to relieve property similarly exposed to danger and loss. Fifteen dollars to the mate, and ten dollars to each ordinary seaman, will be allowed for their extra services in this case. Whereupon it is ordered, adjudged, and decreed, that the brig Sea Flower, her tackle, apparel, furniture, and boats, be condemned, and that after giving five days’ notice of the time and place of sale, the marshal proceed to sell the same at public auction for cash, and that he pay the proceeds of said sale into the registry of this court. And it is further ordered, adjudged, and decreed, that the clerk of said court, after receiving the proceeds of said sale, pay one moiety thereof, and also one moiety of the money now in said registry arising from the sale of the cargo of said brig, to the libellant for and on behalf of all concerned, and interested as salvors in said case, and that he also pay fifteen dollars to the mate, and ten dollars to each ordinary seaman of said brig as a compensation for the extra labor performed by them, and that the residue of said monies, after paying the costs and expenses of this suit, be restored to Nathaniel Hartford, master of said brig, for and on account of all concerned and interested therein.